Webb, Judge.
Plaintiffs in this case are proceeding against defendants on the theory that they promised plaintiffs to pay the debt of a corporation in which they were interested in consideration of plaintiffs’ not filing a lien for materials and labor furnished for the corporation’s construction work. Defendants moved for summary judgment on the ground that the job was finished on *612October 30, 1973, and that since more than the 90 days allowed for filing the lien had passed by March, 1974, when the promise was made, there was no consideration for it. We find, however, testimony that the "early part of 74,” or "the end of February” was when the job was finished, and this was well within 90 days of the promise. Consequently, the granting of summary judgment to defendants on this basis was error.
Argued March 3, 1977
Decided March 15, 1977.
E. Graydon Shuford, for appellants.
Bivens & Richardson, L. Brown Bivens, for appellees.

Judgment reversed.


Deen, P. J., and Marshall, J., concur.